16 So.3d 272 (2009)
Robin ADAMS, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Lowry Park Zoological Society, Appellees.
No. 1D09-3439.
District Court of Appeal of Florida, First District.
August 21, 2009.
Robin Adams, pro se, Appellant.
Geri Atkinson-Hazelton, Florida Unemployment Appeals Commission, Tallahassee, for Appellee.
No appearance for Appellee Lowry Park Zoological Society.
PER CURIAM.
Because the notice of appeal was not timely filed, we dismiss this appeal for lack of jurisdiction. However, in light of appellant's allegation that she did not timely *273 receive notice of entry of the agency's final order, this disposition is without prejudice to appellant's right to petition the agency to vacate and re-enter that order. See Reyes v. Florida Unemployment Appeals Comm'n, 12 So.3d 1292 (Fla. 1st DCA 2009); W.T. Holding, Inc. v. State Agency for Health Care Admin., 682 So.2d 1224 (Fla. 4th DCA 1996).
ALLEN, DAVIS, and PADOVANO, JJ., concur.